IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0008
                               Filed March 4, 2020


IN THE INTEREST OF K.S.,
Minor Child,

J.D., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Sac County, Joseph B. McCarville,

District Associate Judge.



       The mother challenges the termination of her parental rights. AFFIRMED.



       Jessica L. Morton of Bruner, Bruner, Reinhart & Morton, LLP, Carroll, for

appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Charles Schulte of Schulte Law Firm, LC, Sac City, attorney and guardian

ad litem for minor child.



       Considered by Tabor, P.J., Mullins, J., and Potterfield, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                           2


POTTERFIELD, Senior Judge.

         The mother challenges the termination of her parental rights to K.S., who

was born in early 2018.1        The juvenile court terminated her parental rights

pursuant to Iowa Code section 232.116(1)(e) and (h) (2019). Our review is de

novo. In re T.S., 868 N.W.2d 425, 431 (Iowa Ct. App. 2015).

         Termination under section 232.116(1)(h) is appropriate when:

                 (1) The child is three years of age or younger.
                 (2) The child has been adjudicated a child in need of
         assistance pursuant to section 232.96.
                 (3) The child has been removed from the physical custody of
         the child’s parents for at least six months of the last twelve months,
         or for the last six consecutive months and any trial period at home
         has been less than thirty days.
                 (4) There is clear and convincing evidence that the child
         cannot be returned to the custody of the child’s parents as provided
         in section 232.102 at the present time.

The mother purports to challenge this ground for termination. The first three

elements are indisputably met. Her only other assertions are that she “made

progress toward rectifying the issues that led to” K.S.’s removal and “maintained

meaningful contact” with K.S. The mother does not assert K.S. could have been

returned to her care at the time of the termination hearing, which is the controlling

question. See Iowa Code § 232.116(1)(h)(4); In re D.W., 791 N.W.2d 703, 707

(Iowa 2010) (interpreting the term “at the present time” to mean “at the time of

the termination hearing”). Moreover, the mother failed to attend the termination

hearing and was reportedly homeless at the time. The grounds for termination

were met under section 232.116(1)(h). See T.S., 868 N.W.2d at 435 (“When the

juvenile court orders termination of parental rights on more than one statutory


1   The father’s parental rights were also terminated. He does not appeal.
                                         3


ground, we need only find grounds to terminate on one of the sections to

affirm.”).

        The mother notes the court need not terminate a parent’s rights when

termination would be detrimental to the child based on the closeness of the

parent-child relationship. See Iowa Code § 232.116(3)(c). The court has the

discretion to apply a permissive factor to save a parent-child relationship, but the

parent bears the burden of proving the application of the factor is warranted. In

re A.S., 906 N.W.2d 467, 475–76 (Iowa 2018). Here, the mother has done little

more than restate the Iowa Code; she has not offered any facts or arguments to

show why this factor should be applied in her case. At the time of the termination

hearing in December 2019, K.S. had been out of the mother’s care for seventeen

months.      During those seventeen months, the mother was inconsistent with

visits, having attended only two of the seven that were offered in the month

leading up to the termination hearing. According to the testimony of the social

worker, the child was more bonded to his father than the mother; the social

worker described the mother as having “a difficult time interacting with” K.C. and

noted, “He does not respond to her.” The application of a permissive factor is not

warranted here.

        Insofar as the mother requests additional time to work toward

reunification, see Iowa Code § 232.104(2)(b), we note the mother made no such

request at the time of the termination hearing. Thus, this issue has not been

preserved for our review. See In re R.L., 19-1355, 2019 WL 5067181, at *1 n.1

(Iowa Ct. App. Oct. 9, 2019) (refusing to consider the mother’s “misguided”

request for additional time as she did not first make the request to the juvenile
                                         4


court and, on appeal, provided “no basis to believe anything will change in the

future”).

       Having considered each of the issues raised by the mother,2 we affirm the

termination of the mother’s parental rights.

       AFFIRMED.




2 As we have repeatedly stated before, we only review and discuss steps in
which a parent alleges error occurred. See, e.g., In re A.R., 932 N.W.2d 588,
591 (Iowa Ct. App. 2019) (not considering the first or second step of the three-
step analysis where parent did not challenge them); see also In re P.L., 778
N.W.2d 33, 40 (Iowa 2010) (stating the court need not consider the step the
parent did not dispute); Hyler v. Garner, 548 N.W.2d 864, 876 (Iowa 1996)
(noting an issue the appellant failed to raise in their appellate brief and
concluding “any error by the trial court [regarding that issue] was not preserved
for our review”).